UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. )* The Bon-Ton Stores, Inc. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) 09776J101 (CUSIP Number) September 6, 2013 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [x]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Berylson Master Fund, LP Berylson Capital Partners, LLC James Berylson 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[x] 3 SEC Use Only 4 Citizenship or Place of Organization. Berylson Master Fund, LP - Cayman Islands Berylson Capital Partners, LLC - Delaware James Berylson - United States Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Berylson Master Fund, LP - 0 shares Berylson Capital Partners, LLC - 0 shares James Berylson - 0 shares 6Shared Voting Power Berylson Master Fund, LP - 604,434 shares of Common Stock; Berylson Capital Partners, LLC - 604,434 shares of Common Stock; James Berylson – 933,163 shares of Common Stock Refer to Item 4 below. 7Sole Dispositive Power Berylson Master Fund, LP - 0 shares Berylson Capital Partners, LLC - 0 shares James Berylson - 0 shares 8Shared Dispositive Power Berylson Master Fund, LP - 604,434 shares of Common Stock; Berylson Capital Partners, LLC - 604,434 shares of Common Stock; James Berylson – 933,163 shares of Common Stock Refer to Item 4 below. 9 Aggregate Amount Beneficially Owned by Each Reporting Person Berylson Master Fund, LP - 604,434 shares of Common Stock; Berylson Capital Partners, LLC - 604,434 shares of Common Stock; James Berylson – 933,163 shares of Common Stock Refer to Item 4 below. 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] N/A 11 Percent of Class Represented by Amount in Row (9)* Berylson Master Fund, LP - 3.45% Berylson Capital Partners, LLC - 3.45% James Berylson – 5.32% Refer to Item 4 below. 12 Type of Reporting Person (See Instructions) Berylson Master Fund, LP - PN (Limited Partnership) Berylson Capital Partners, LLC - OO (Limited Liability Company) James Berylson – IN SCHEDULE 13G Item1. (a) Name of Issuer The Bon-Ton Stores, Inc. (b) Address of Issuer’s Principal Executive Offices 2801 E. Market Street, York, Pennsylvania17402 Item2. (a) Name of Person Filing Berylson Master Fund, LP Berylson Capital Partners, LLC James Berylson (b) Address of Principal Business Office or, if none, Residence Berylson Master Fund, LP Berylson Capital Partners, LLC James Berylson c/o Berylson Capital Partners, LLC 33 Arch Street, Suite 3100 Boston, MA 02110 (c) Citizenship Berylson Master Fund, LP - Cayman Islands Berylson Capital Partners, LLC - Delaware James Berylson- United States (d) Title of Class of Securities Common Stock, par value $0.01 (e) CUSIP Number 09776J101 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o). (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c). (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8). (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item4. Ownership** Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. Shares reported herein for Berylson Master Fund, LP (the “Fund”) represent shares held of record by the Fund.Shares reported herein for Berylson Capital Partners, LLC (“Berylson Capital”) represent the above-referenced shares reported for the Fund, for which Berylson Capital serves as the investment manager. Shares reported herein for Mr. Berylson represent the above-referenced shares reported for the Fund and Berylson Capital, and additional shares held of record by Mr. Berylson.Mr. Berylson is the sole owner and managing member of Berylson Capital.Each of the Reporting Persons disclaims beneficial ownership of the shares reported herein except to the extent of its or his pecuniary interest therein. The percentages herein are calculated based upon the statement in the Issuer’s Quarterly Report on Form 10-Q, as filed with the SEC on June 13, 2013, that there are 17,535,012 outstanding shares of Common Stock of the Issuer. (a) Amount Beneficially Owned** Berylson Master Fund, LP - 604,434 shares of Common Stock; Berylson Capital Partners, LLC - 604,434 shares of Common Stock; James Berylson – 933,163 shares of Common Stock (b) Percent of Class Berylson Master Fund, LP - 3.45% Berylson Capital Partners, LLC - 3.45% James Berylson – 5.32% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote Berylson Master Fund, LP - 0 shares Berylson Capital Partners, LLC - 0 shares James Berylson - 0 shares (ii) shared power to vote or to direct the vote Berylson Master Fund, LP - 604,434 shares of Common Stock; Berylson Capital Partners, LLC - 604,434 shares of Common Stock; James Berylson – 933,163 shares of Common Stock (iii) sole power to dispose or to direct the disposition of Berylson Master Fund, LP - 0 shares Berylson Capital Partners, LLC - 0 shares James Berylson - 0 shares (iv) shared power to dispose or to direct the disposition of Berylson Master Fund, LP - 604,434 shares of Common Stock; Berylson Capital Partners, LLC - 604,434 shares of Common Stock; James Berylson – 933,163 shares of Common Stock Item5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Item6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company Not applicable. Item8. Identification and Classification of Members of the Group Not applicable. Item9. Notice of Dissolution of Group Not applicable. Item10. Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. Exhibits Exhibit Joint Filing Agreement by and among the Reporting Persons. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this Statement is true, complete and correct. Date: September 12, 2013 BERYLSON MASTER FUND, LP By: Berylson Capital Partners GP, LLC, its General Partner By: /s/ James Berylson James Berylson, Managing Member BERYLSON CAPITAL PARTNERS, LLC By: /s/ James Berylson James Berylson, Managing Member JAMES BERYLSON By: /s/ James Berylson James Berylson, Individually
